Order entered July 26, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00088-CV

                 BILLY D. BURLESON, III, ET AL., Appellants

                                         V.

     COLLIN COUNTY COMMUNITY COLLEGE DISRICT, Appellee

                On Appeal from the 416th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 416-04944-2014

                                     ORDER

        Before the Court is appellants’ July 25, 2021 unopposed third motion for an

extension of time to file their brief on the merits. Appellants seek a further

extension, in part, due to an inaccuracy discovered in the clerk’s record. We

GRANT the motion as follows. We ORDER Collin County District Clerk Lynne

Finley to file, by August 2, 2021, the corrected clerk’s record as requested by

appellants. We extend the time for appellants’ brief on the merits to August 27,

2021.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finley and all parties.

                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE